In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00129-CR



                             JASON GLEN BUCKLEY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                             On Appeal from the 4th District Court
                                    Rusk County, Texas
                                 Trial Court No. CR20-333




                          Before Morriss, C.J., Stevens and Carter,* JJ.
                           Memorandum Opinion by Justice Stevens



____________________________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                              MEMORANDUM OPINION

       Appellant Jason Glen Buckley has filed a motion to dismiss this appeal. As authorized

by Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX. R. APP.

P. 42.2(a).

       Accordingly, we dismiss this appeal.




                                              Scott E. Stevens
                                              Justice

Date Submitted:      January 31, 2022
Date Decided:        February 1, 2022

Do Not Publish




                                              2